—In an action to recover damages for dental malpractice, etc., the plaintiffs appeal from a judgment of the Supreme Court, Rockland County (Sherwood, J.), dated September 9, 1999, which, upon a jury verdict, is in favor of the defendant and against them, dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The plaintiffs’ contention that the verdict was not based on legally sufficient evidence is not preserved for appellate review, as it was never raised in the trial court (see, Matter of Star Leslie W., 63 NY2d 136, 145; Nelson v Times Sq. Stores Corp., 110 AD2d 691). In any event, the evidence provided the jury with a basis to rationally conclude that the defendant did not commit dental malpractice (see, Mirand v City of New York, 84 NY2d 44, 49-50; Cohen v Hallmark Cards, 45 NY2d 493, 499; Altman v Alpha Obstetrics & Gynecology, 255 AD2d 276, 277). The plaintiffs’ contention that the verdict was against the weight of the evidence is also without merit, as the verdict was supported by a fair interpretation of the evidence (see, Voiclis v International Assn. of Machinist & Aerospace Workers, 239 AD2d 339; Corcoran v People's Ambulette Serv., 237 AD2d 402, 403; Nicastro v Park, 113 AD2d 129, 134). Ritter, J. P., Altman, H. Miller and Smith, JJ., concur.